


110 HRES 285 IH: Condemning, in the strongest possible

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 285
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Dent submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning, in the strongest possible
		  terms, the Iranian Government’s seizure of 15 British sailors and marines in
		  the Shatt al Arab waterway on March 23, 2007, and asking for the immediate
		  repatriation of these sailors and marines to the United
		  Kingdom.
	
	
		Whereas on March 23, 2007, British sailors and marines
			 from the HMS Cornwall were patrolling in Iraqi territorial waters, specifically
			 the Shatt Al Arab waterway, which is located in the Northern Persian
			 Gulf;
		Whereas those sailors and marines were patrolling in two
			 inflatable boats from the Cornwall in support of United Nations Security
			 Council Resolution 1723;
		Whereas those sailors and marines were engaged in routine
			 boarding operations of merchant shipping in this waterway;
		Whereas during the course of those operations, the two
			 inflatable boats were surrounded by six larger patrol boats belonging to the
			 Iranian Revolutionary Guard Corps Navy and, according to various press
			 accounts, forced into Iranian territorial waters;
		Whereas these British sailors and marines were
			 subsequently taken hostage by these Revolutionary Guard naval forces;
		Whereas this incident occurred just before the United
			 Nations Security Council agreed to tougher sanctions against Iran for its
			 refusal to halt its uranium enrichment program;
		Whereas those sanctions in part froze the assets of more
			 than two dozen entities and individuals, including commanders of the
			 Revolutionary Guards, the elite force that the United Kingdom has indicated is
			 responsible for the seizure of these British sailors and marines;
		Whereas the British Government has demanded the immediate
			 repatriation of these sailors and marines;
		Whereas the Iranian Government has refused to return these
			 British citizens over to the United Kingdom; and
		Whereas the Islamic Republic of Iran continues to hold
			 these sailors and marines against their will, and has refused to allow them
			 contact with the British Government: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns, in the
			 strongest possible terms, Iran’s seizure of British sailors and marines on
			 March 23, 2007, and asks for their immediate return to British custody;
			(2)calls on the United
			 Nations to condemn Iran’s continued holding of these British naval
			 personnel;
			(3)demands that Iran
			 refrain from denying the British Government its right to have contact with
			 these sailors and marines while they are in Iranian custody; and
			(4)demands that Iran
			 refrain from subjecting these sailors and marines to any show
			 trials in Iranian courts or to any treatment which is cruel or inhumane
			 while these British naval personnel remain unlawfully in Iranian
			 custody.
			
